116 N.H. 545 (1976)
DONALD LACROIX D.B.A. ROCHESTER CENTRAL AND RED LINE TAXI & a.
v.
OMER P. MOUNTAIN D.B.A. ROCHESTER DIAL-A-RIDE
No. 7298.
Supreme Court of New Hampshire.
September 30, 1976.
*546 Burns, Bryant, Hinchey, Cox & Shea (Mr. Donald R. Bryant orally) for the plaintiffs LaCroix and city of Rochester.
Cooper, Hall & Walker and Donald F. Whittum (Mr. Whittum orally) for the defendant Mountain.

MEMORANDUM OPINION
This is an appeal from the denial of the plaintiffs' petition to revoke a certificate issued by the public utilities commission to the defendant to engage in the common carriage of passengers by irregular route, and from the denial of their subsequent motion for rehearing. RSA 541:6. The defendant moved in this court to dismiss the appeal for failure to file the appeal "[w]ithin thirty days after the application for a rehearing [was] denied ...." RSA 541:6.
The plaintiffs' motion for rehearing was denied by the commission under date of July 24, 1975, and notice of the denial was received by their counsel on July 28, 1975. Their appeal, executed under date of August 25, 1975, was filed with this court on August 27, 1975.
Since the appeal was not filed within the time limited by the statute, the motion to dismiss is granted. Nashua v. Public Utilities Commission, 101 N.H. 503, 148 A.2d 277 (1959). See also Hunter v. State, 107 N.H. 365, 222 A.2d 214 (1966); Ayotte v. Department of Employ. Security, 114 N.H. 147, 317 A.2d 16 (1974); Gallo v. Century Broadcasting, 114 N.H. 810, 812, 330 A.2d 780, 781-82 (1974).
Appeal dismissed.
GRIMES, J., did not sit.